DETAILED CORRESPONDENCE
Note: This office action is in response to communication filed on 04/04/2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 04/04/2022 has been entered.
Status of Claims
Claims 1-26 are pending in the application.
Claim(s) 7-26 was/were withdrawn from consideration.
Claims 1-6 are examined on the merits.
Response to Arguments
Applicant’s arguments filed on 03/03/2022 have been fully considered but are moot because the independent claim(s) has/have been amended and the new ground of rejection does not rely on the same combination references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
With respect to the claim rejection(s) under 35 U.S.C. § 103 as being unpatentable over Collinson (US PGPUB 20160144084) in view of Golden (US PGPUB 20110155148), and Walborn (US PGPUB 20160213823), Collinson in view of Golden, Walborn, and Cavanaugh (US PGPUB 20090299342), as applied below, addresses/discloses the newly added/argued limitations.
With respect to the drawing objection(s), applicant’s amendment(s) to the claim(s) has/have overcome the objection(s). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2 and 4-6 is/are rejected under 35 U.S.C 103 as being unpatentable over Collinson (US PGPUB 20160144084) in view of Golden (US PGPUB 20110155148), Walborn (US PGPUB 20160213823), and Cavanaugh (US PGPUB 20090299342).
Regarding claim 1, Collinson discloses a negative pressure wound treatment (NPWT) dressing system (Abstract) for use with shoulder incisions (a negative pressure wound treatment dressing system is capable of using with shoulder incisions: ¶0096), the wound dressing system (a wound treatment apparatus: Fig. 3A), comprising:
a wound dressing (a wound dressing 2100: ¶0108 and Fig. 3A) comprising:
a drape layer (a backing layer 2140: ¶0108 and Fig. 3A) having a first surface and a second surface, the second surface being wound-facing (2140 having an upper surface and a lower surface wherein the lower surface is wound-facing surface: ¶0054 and Fig. 3A), wherein the drape layer is substantially impermeable to liquid and substantially permeable to vapor (¶0012 and 0118);
a manifold layer (an absorbent layer 2110: ¶0108 and Fig. 3A) having a first surface … and a second surface, the second surface being wound-facing (see annotated Fig. 3A below), …
a reduced-pressure interface (a port 2150: ¶0115 and Fig. 3A) integrated with the drape layer (2150 is attached to the top of 2140: ¶0115 and Fig. 3A);
a negative pressure source (a negative pressure source or a pump 150: ¶0101 and Fig. 1; wherein Fig. 1 is a general example of the negative pressure wound treatment dressing system) in fluid communication with the reduced-pressure interface (Fig. 1), … 

    PNG
    media_image1.png
    337
    578
    media_image1.png
    Greyscale

Collinson of Fig. 3A embodiment does not disclose the manifold layer having a first lobe, a second lobe substantially aligned with the first lobe, and a third lobe extending substantially perpendicular to the first lobe and the second lobe.
In another embodiment of Fig. 18, Collinson further discloses/suggests the wound dressing 1700 having a first lobe, a second lobe aligned with the first lobe, and a third lobe extending perpendicular to the first lobe and the second lobe (¶0284 and Fig. 18) for the benefit of providing a dressing having a size or shape that is compatible with a wound site or a wound located on a joint (¶0008). From these teachings, a person having ordinary skill in the art would have recognized/deduced that the technique of making a dressing comprising a manifold layer having a first lobe, a second lobe aligned with the first lobe, and a third lobe extending perpendicular to the first lobe and the second lobe yields the predictable result of providing a dressing having a size or shape that is compatible with a wound site or a wound located on a joint.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the wound dressing of Collinson Fig. 3A embodiment by making the wound dressing having three-lobe configuration, similar to that disclosed in Fig. 18 embodiment of Collinson, in order to provide a dressing having a size or shape that is compatible with a wound site or a wound located on a joint, as suggested in ¶0008 of Collinson and as it has been held that the use of known technique to yield predictable result is prima facie obvious. See MPEP § 2143 (I) (C & G).
Collinson does not disclose an immobilization device configured to immobilize a shoulder of a patient and the negative pressure source coupled to the immobilization device.
In an analogous art, devices for injured or post-operative shoulders, Golden discloses an immobilization device (a shoulder immobilizer 20: Figs. 1-2) in the form of an arm support (22: Figs. 1-2) for the benefits of supporting an upper arm, elbow, forearm and wrist of a patient and immobilizing an injured or post-operative shoulder (Abstract and ¶0002).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the wound dressing system of Collinson by incorporating an immobilization device, similar to that disclosed by Golden, in order to support an upper arm, elbow, forearm and wrist of a patient and immobilize the injured or post-operative shoulder, as suggested in Abstract and ¶0002 of Golden.
In the same field of endeavor, negative pressure wound therapy, Walborn discloses a negative pressure wound therapy (NPWT) orthopedic device includes a negative pressure source (a pump mechanism 37), a wound dressing (101), and an immobilization device (a suitable orthopedic device 11: ¶0005, 0027, 0031, and Figs. 1-4). Walborn further suggests/discloses the technique of combining the wound dressing with the pump mechanism and the orthopedic device for the benefits of using the device after a patient discharged from a hospital, allowing negative pressure maintained over time, and helping to accelerate wound healing (¶0002, 0003 and 0005). From these teachings, a person having ordinary skill in the art would have recognized/deduced that combining a wound dressing with an immobilization device and a negative pressure source yields the predictable results of using the device after a patient discharged from a hospital, allowing negative pressure maintained over time, and helping to accelerate wound healing. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the wound dressing system of Collinson in view of Golden by combining a wound dressing with an immobilization device and a negative pressure source, similar to that disclosed by Walborn, in order to use the device after a patient discharged from a hospital, allow negative pressure maintained over time, and help to accelerate wound healing, as suggested in ¶0002, 0003 and 0005 of Walborn.
Collinson/Golden/Walborn does not disclose wherein the first surface including a scoring pattern and wherein the manifold layer is configured to bend around at least one score of the scoring pattern. 
In the same field of endeavor, wound dressing, Cavanaugh discloses a system for providing reduced-pressure treatment to a movable tissue site comprising a dressing assembly 930/1030 (¶0071, 0077, and Fig. 15). Cavanaugh further discloses the dressing assembly 930/1030 comprising a manifold layer 932/1032 (a bolster 932/1032: ¶0031, 0073, 0077, and Figs. 14-15; wherein the bolster 932/1032 is manifold) with a scoring pattern (a plurality of flexibility notches/cuts 978/1078: ¶0073, 0077, and Figs. 14-15) for the benefit of enhancing flexibility when the dressing assembly is applied over a patient’s joint or other area of movement (¶0073).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the first surface of the manifold layer of Collinson in view of Golden and Walborn by incorporating a scoring pattern, similar to that disclosed by Cavanaugh, in order to enhance flexibility when the wound dressing is applied over a patient’s shoulder, as suggested in ¶0073 of Cavanaugh. Thus, since the manifold layer of Collinson in view of Golden, Walborn, and Cavanaugh and the claimed manifold layer are patentably indistinct in term of structure and both include the scoring pattern, the manifold layer of Collinson in view of Golden, Walborn, and Cavanaugh is considered/expected to be capable of bending around at least one score of the scoring pattern (See MPEP §§ 2112.01 (I), and 2114 (I)-(II)).
Regarding claim 2, Collinson in view of Golden, Walborn, and Cavanaugh discloses all the limitations as discussed above for claim 1.
Collinson of Fig. 3A embodiment/Golden/Walborn/Cavanaugh does not disclose placing the first, second and third lobes on the patient’s shoulder and arm.
However, Collinson of Fig. 18 embodiment further discloses/suggests that the first, second and third lobes (¶0284 and Fig. 18) are folded around each side of the patient’s ankle (¶0284) to couple the wound dressing to the patient’s feet and/or to maximum coverage of the wounded area. From these teachings, a person having ordinary skill in the art would have recognized/deduced that the technique of placing the first lobe of the wound dressing on a front portion of a patient’s shoulder, placing the second lobe of the wound dressing on a back portion of a patient’s shoulder, and placing the third lobe on a top portion of the patient’s arm yield the predictable results of enhancing coupling of the wound dressing to the patient’s shoulder and providing maximum coverage of the wounded area.    
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the wound dressing system of Collinson in view of Golden, Walborn, and Cavanaugh by placing the first, second and third lobes on the patient’s shoulder and arm, similar to that suggested by Collinson in another embodiment, motivated by the desires to provide maximum coverage for wounded area and enhance coupling of the wound dressing to the patient’s shoulder and as it has been held that the use of known technique to yield predictable result is prima facie obvious. See MPEP § 2143 (I) (C & G).
Regarding claim 4, Collinson in view of Golden, Walborn, and Cavanaugh discloses all the limitations as discussed above for claim 1.
Collinson of Fig. 3A embodiment/Golden/Walborn/Cavanaugh does not disclose wherein the first lobe and the second lobe are substantially half-ellipses and the third lobe is substantially circular.
However, Collinson of Fig. 18 embodiment further discloses wherein the first lobe and the second lobe are substantially half-ellipses (Fig. 18), but does not disclose the third lobe is substantially circular.
In addition, Collinson further suggests providing a dressing having a shape that is compatible with a wound or a wound site (¶0008). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the wound dressing of Collinson in view of Golden, Walborn, and Cavanaugh by changing the shape of the third lobe, since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in art when the change in shape is not significant to the function of the combination. Further, one would have been motivated to select the circular shape for the third lobe for the purpose of improving adhesion and permitting easy application to a convex surface of the patient’s arm. (See MPEP § 2144.04 (IV) (B)). In re Dailey, 357 F.2d 669,149 USPQ47 (CCPA 1966).
Regarding claim 5, Collinson in view of Golden, Walborn, and Cavanaugh discloses all the limitations as discussed above for claim 1.
Collinson/Golden/Cavanaugh does not disclose a removed fluid container coupled to the immobilization device and a negative pressure conduit is in fluid communication with the removed fluid container.
Walborn further discloses the wound dressing system further comprises a removed fluid container (a collection unit: ¶0032) in fluid communication with a negative pressure conduit (a conduit 35 extending from the pump mechanism 37 into the collection unit: ¶0031-0032, 0040, and Figs. 1-4) and coupled to the immobilization device 11 (¶0040-0041 and Figs. 1-4) for the benefits of receiving and storing wound exudate from the wounded area and helping to accelerate healing (¶0032).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the wound dressing system of Collinson in view of Golden, Walborn, and Cavanaugh by incorporating a removed fluid container, similar to that disclosed by Walborn, in order to receive and store wound exudate from the wounded area and help to accelerate healing, as suggested in ¶0032 of Walborn. 
Regarding claim 6, Collinson in view of Golden, Walborn, and Cavanaugh discloses all the limitations as discussed above for claim 1.
Collinson further discloses wherein the wound dressing system further comprises an adhesive layer (an adhesive spread: ¶0142 and 0189) configured to secure the drape layer to the manifold layer (the adhesive spread is placed on the drape layer 2140: ¶0118, 0189 and Fig. 13; thus, the adhesive layer is capable of securing the drape layer to the manifold layer) and configured to secure the wound dressing to a patient’s tissue (the adhesive spread that is placed onto a perimeter of the wound dressing and is capable of securing the wound dressing to a patient’s tissue: ¶0017,0028, and 0118).
Claim(s) 3 is/are rejected under 35 U.S.C 103 as being unpatentable over Collinson in view of Golden, Walborn, and Cavanaugh, as applied to claim 1 above, and further in view of Pratt (US PGPUB 20140276492). 
Regarding claim 3, Collinson in view of Golden, Walborn, and Cavanaugh discloses all the limitations as discussed above for claim 1.
Collinson/Golden/Walborn/Cavanaugh does not disclose wherein the negative pressure source is coupled to the reduced-pressure interface by a multi-lumen conduit.	In the same field of endeavor, negative pressure system, Pratt discloses a system 100 including an inline storage pouch 104, a reduced-pressure dressing 106, and a negative pressure source (a therapy unit 108: ¶0027). Pratt further discloses the negative pressure source (the therapy unit 108) is coupled to a reduced-pressure interface (a drape aperture 125: ¶0027 and Fig. 2) by a multi-lumen conduit (a conduit 128 includes a primary lumen 136 and a secondary lumen 138: ¶0045 and Fig. 2) for the benefits of providing negative pressure to the wound dressing and monitoring/sensing pressure in the wound dressing (¶0051).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the wound dressing system of Collinson in view of Golden, Walborn, and Cavanaugh by coupling the negative pressure source to the reduced-pressure interface, similar to that disclosed by Pratt, in order to provide negative pressure to the wound dressing and monitor/sense pressure in the wound dressing, as suggested in ¶0051 of Pratt.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHU Q TRAN whose telephone number is (571)272-2032.  The examiner can normally be reached on Monday-Thursday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




       /NHU Q. TRAN/       Examiner, Art Unit 3781 

/JESSICA R ARBLE/Examiner, Art Unit 3781